DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 18, 2020 is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 5 of U.S. Patent No. 10,904,727. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 6 and 11 are anticipated by patent claims 1, 3 and 5. 


	The difference between the instant Application claim 1 and patent claim 1 is shown in the table below:

Instant Application claim 1
U.S. Patent 10,904,727 B2 claim 1
A smart device adapted to promote new apps to an end user of the smart device, comprising:
A smart device adapted to promote new apps to an end user of the smart device, comprising:
an electronic storage medium having processor-readable code embodied therein and storing an identification of promoted apps as received from a remote server;
an electronic storage medium having processor-readable code embodied therein and storing an identification of promoted apps as received from a remote server;


a communication interface; and a processor, coupled to the electronic storage medium and the communication interface for executing the processor-readable code that causes the smart device to:
a communication interface; and a processor, coupled to the electronic storage medium and the communication interface for executing the processor-readable code that causes the smart device to:
 receive, via the communication interface, installed app information of one or more 



send, via the communication interface, a command to one or more other smart devices on a common local-area network as the smart device, the command instructing each of the one or more smart devices to provide installed app information to the smart device over the local-area network;
compare the received installed app information of each of the one or more other smart devices that provided installed app information to the smart device with the identification of promoted apps;
compare the received installed app information of each of the one or more other smart devices that provided installed app information to the smart device with the identification of promoted apps;
determine one or more missing apps from the comparison of the identification of apps presently installed on the one or more other smart devices with the identification of promoted apps, the missing apps comprising one or more apps listed in the identification of 


provide a notification to one or more of the other smart devices indicating that one or more of the missing apps are available for installation on one or more of the other smart devices.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,904,727. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 1. 

	The difference between the instant Application claim 6 and patent claim 3 is shown in the table below:

Instant Application claim 6
U.S. Patent 10,904,727 B2 claim 3
A method for promoting new apps to an end user of the smart device, comprising:
A method for promoting new apps to an end user of the smart device, comprising:
receiving by a smart device from a remote server an identification of promoted apps;
receiving by a smart device from a remote server an identification of promoted apps;

sending by the smart device a command to one or more other smart devices on a common local-area network as the smart device, the command instructing each of the one or more smart devices to provide installed app information to the smart device over the local-area network;


receiving by the smart device installed app information of one or more other smart devices on a common local-area network as the smart device;
receiving by the smart device the installed app information of one or more of the other smart devices;
 comparing by the smart device the received installed app information of each of the one or more other smart devices that provided installed app information to the smart device with the identification of promoted apps;
comparing by the smart device the received installed app information of each of the one or more other smart devices that provided installed app information to the smart device with the identification of promoted apps;
determining by the smart device one or more missing apps from the comparison of the identification of apps presently installed on the one or more other smart devices 42 ACTIVE 9630653v1with the identification of promoted apps, the missing apps 


causing by the smart device a notification to be provided to one or more of the other smart devices indicating that one or more of the missing apps are available for installation on one or more of the other smart devices.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,904,727. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 6 is anticipated by patent claim 3. 

	The difference between the instant Application claim 11 and patent claim 5 is shown in the table below:

Instant Application claim 11
U.S. Patent 10,904,727 B2 claim 5
A method for promoting new apps to an end user of the smart device, comprising:
A method for promoting new apps to an end user of the smart device, comprising:

receiving by a smart device from a remote server an identification of promoted apps;

sending by the smart device a command to one or more other smart devices on a common local-area network as the smart device, the command instructing each of the one or more smart devices to provide installed app information to the smart device over the local-area network;


receiving by the smart device installed app information of one or more other smart devices on a common local-area network as the smart device;
receiving by the smart device the installed app information of one or more of the other smart devices;
comparing by the smart device the received installed app information of each of the one or more other smart devices that provided installed app information to the smart device with the identification of promoted apps;
comparing by the smart device the received installed app information of each of the one or more other smart devices that provided installed app information to the smart device with the identification of promoted apps;
determining by the smart device one or more missing apps from the comparison of the identification of apps presently 


causing by the smart device one or more of the missing apps to be automatically installed on one or more of the other smart devices


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,904,727. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 11 is anticipated by patent claim 5. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424